COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 



 
TRAVIS COKER,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00014-CR
 
Appeal from the
 
161st District Court
 
of Ector County, Texas 
 
(TC# B-28,794) 
 



 
MEMORANDUM OPINION ON MOTION FOR HEARING
ON REPORTER=S RECORD ACCURACY
 




Appellant Travis Coker has filed two
supplemental motions to obtain a hearing on the accuracy and condition of the
reporter=s record and the clerk=s record.  On November 14, 2002, this Court denied an
earlier amended motion to obtain a hearing on the accuracy and condition of the
reporter=s record and the clerk=s record.  In the motion entitled AAmended Motion to Obtain Hearing on
Accuracy of Trial Transcript and State=s Exhibit No. Two@ filed on November 19, 2002, Coker
asserts that the court reporter failed to transcribe certain testimony by Dr.
Kenneth Adams and the complainant.  The
referenced testimony may be found in Paragraphs V and VI of the motion.  On December 9, 2002, this Court requested
that the State specifically respond to Coker=s allegations that the testimony
detailed in Paragraphs V and VI had been omitted from the reporter=s record.  The State has since filed a response
generally opposing Coker=s motion and addressing many issues raised in Coker=s motions, but it wholly fails to
address our specific concern.  Therefore,
we will leave it to the trial court to resolve the issue.  See Tex.
R. App. P. 34.6(e)(3).
This appeal is abated and the trial
court is ordered to conduct a hearing to determine whether there is an
inaccuracy in the reporter=s record.  The only
issue before the trial court is whether the court reporter omitted the
testimony of the two witnesses specified in Paragraphs V and VI of Coker=s motion.  The hearing should be conducted no later than
February 17, 2003.  All other issues will
be resolved without the necessity for a hearing.




If the trial court determines that
the reporter=s record is inaccurate, it should
ensure that the reporter=s record is made to conform to what occurred in the trial
court.  See Tex. R. App. P. 34.6(e)(3).  If the record, however, is found to be an
accurate transcription of what took place at trial, the trial court shall so
state either on the record at the hearing or in a written finding.  If the finding is made in writing, it shall
be filed with the trial court clerk and forwarded to this Court in a
supplemental record for filing no later than March 4, 2003.  Likewise, the reporter=s record of the hearing shall be
filed in this Court no later than March 4, 2003.
 
SUSAN
LARSEN, Justice
January 16, 2003
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)